DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakauchi (US 2020/0194642 A1).
Regarding claim 1, Nakauchi teaches a light-emitting module comprising: 
a plurality of light sources (11; see at least figure 3); and 
a lightguide plate (see at least figure 3; light guide plate 1; paragraph [0033]) including:
a first surface (bottom surface of 1 in at least figure 3),
a second surface opposite to the first surface (see top surface of 1; see at least figure 3), and
a plurality of light source placement sections arranged in an array extending in a first direction and a second direction orthogonal to the first direction (see at least figure 3 where the light sources 11 are arranged), wherein at least one of the plurality of light sources (11; see at least figure 3) is arranged in each of the plurality of light source placement sections (see at least figure 3 where light sources 11 are arranged),
wherein the plurality of light sources (11; see at least figure 3) are located at a side of the second surface (see top surface of 1 in at least figure 3);
wherein the plurality of light source placement sections (see figure 3 where light sources 11 are positioned) include
a first light source placement section (see where light source on the left side of the light guide 1 is positioned),
a second light source placement section that is adjacent to the first light source placement section in the first direction (see at least figure 3), and
a third light source placement section that is adjacent to the first light source placement section in the second direction (see at least figure 4 where light source is positioned); and
wherein the lightguide plate (1) defines at least one first-A light control groove (see at least figures 3 and 4, groove 1e)  and at least one first-B light control groove (see at least figures 3 and 4 where there are multiple grooves 1e) that extend parallel to the second direction between the first light source placement section (see at least figure 3 and 4) and the second light source placement section (see at least figure 3 and 4), and at least one second-A light control groove (see at least figure 3, multiple grooves 1a) and at least one second-B light control groove (see at least figure 3, multiple grooves 1a) that extend parallel to the first direction between the first light source placement section (see at least figure 3 and 4) and the third light source placement section (see at least figures 3 and 4).
Regarding claim 4, Nakauchi teaches the light-emitting module according to claim 1, wherein the at least one first-A light control groove is open in the first surface (see at least figure 3 where opening is in a first surface where light source 11 is positioned).
Regarding claim 5, Nakauchi teaches the light-emitting module according to claim 1, wherein the at least one first-A light control groove is open in the second surface (see at least figure 3 where groove is open in the top surface).
Regarding claim 8, Nakauchi teaches the light-emitting module according to claim 1, wherein each of the at least one first-A light control groove and a corresponding one of the at least one second-A light control groove are spaced apart from each other in a top plan view (see at least figure 3 where grooves where light sources 11 are positioned are spaced apart).
Allowable Subject Matter
Claims 2, 3, 6,7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites, inter alia, wherein: one of the at least one first-A light control groove is located between a first midpoint and a central portion of the first light source placement section in the first direction, and is located closer to the first midpoint than to the central portion of the first light source placement section in the first direction, the first midpoint being a midpoint between the central portion of the first light source placement section and a central portion of the second light source placement section; and
one of the at least one first-B light control groove is located between the first midpoint and the central portion of the second light source placement section in the first direction, and is located closer to the first midpoint than to the central portion of the second light source placement section in the first direction.
Claim 3 recites, inter alia, wherein one of the at least one second-A light control groove is located between a second midpoint and a central portion of the first light source placement section in the second direction, and is located closer to the second midpoint than to the central portion of the first light source placement section in the second direction, the second midpoint being a midpoint between the central portion of the first light source placement section and a central portion of the third light source placement section; and
one of the at least one second-B light control groove is located between the second midpoint and the central portion of the third light source placement section in the second direction, and is located closer to the second midpoint than to the central portion of the third light source placement section in the second direction.
Claim 6 recites, inter alia, wherein a shortest distance between each of the at least one first-A light control groove and a corresponding one of the at least one first-B light control groove is equal to or shorter than a shortest width of the respective first-A light control groove in the first direction.
Claim 7 recites, inter alia, wherein each of the at least one first-A light control groove and a corresponding one of the at least one second-A light control groove are connected to each other in a top plan view.
Claim 9 recites, inter alia, wherein the lightguide plate further defines:
at least one third-A light control groove each located between a corresponding one of the at least one first-A light control groove and a corresponding one of the at least one first-B light control groove and extends parallel to the second direction, and
at least one third-B light control groove each located between a corresponding one of the at least one second-A light control groove and a corresponding one of the at least one second-B light control groove and extends parallel to the first direction.
Claims 10-15 are objected to based on dependency on an objected to base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Imada et al. (US 2019/0294005 A1), Huang (US 2019/0278013 A1), Jang et al. (US 2018/0356685 A1) and Chen et al. (US 2018/0239076 A1) teaches backlight comprising light guide plates comprising openings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875   

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875